IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAMAR BROWN,                                : No. 152 MM 2019
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
BARRY SMITH SUPERINTENDENT OF               :
THE STATE CORRECTIONAL                      :
INSTITUTION AT HOUTZDALE, DISTRICT          :
ATTORNEY'S OFFICE OF ADAMS                  :
COUNTY,                                     :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for the Writ of Habeas Corpus ad

Subjiciendum” is DENIED.